DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/06/2021,
Applicant’s amendments filed 07/06/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-11, and the addition of new claims 34-43.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 42 “a passivation layer around the perimeter of the heterojunction” and the feature of claim 43 “transverse members which span across the top of mesa structure but do not block it in its entirety” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-11 and 36 are objected to because of the following informalities:
Claim 6 recites “the second side” (line 2) which should be replaced with “the top side” to avoid antecedent basis issue.
Claim 36 recites “the area of the optical substrate” (line 1) which should be replaced with “an area of the optical substrate” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0242913 to Kim et al. (hereinafter Kim (‘913)).
With respect to Claim 1, Kim (‘913) discloses a semiconductor device having a mesa structure (e.g., light-emitting device having a mesa structure 108) (Kim (‘913), Figs. 1-2, ¶0003, ¶0017-¶0030) comprising:
       a heterojunction (e.g., 104/106) (Kim (‘913), Figs. 1-2, ¶0018, ¶0021, ¶0023) having an outer perimeter, bottom side (e.g., a side of the heterojunction 104/106 connected to  the mesa structure and facing the second electrode 124) and a top side (e.g., a side of the heterojunction 104/106 facing the first electrode 122) (Kim (‘913), Figs. 1-2, ¶0020, ¶0025);
       a first electrode (e.g., 124) (Kim (‘913), Figs. 1-2, ¶0025, ¶0027) substantially covering the bottom side; and,
      a second electrode (e.g., 122) (Kim (‘913), Figs. 1-2, ¶0020, ¶0025) disposed on the  top side of the heterojunction (104/106) configured to:

define an aperture (e.g., opening of the electrode 122 for the light-emitting region) (Kim (‘913), Figs. 1-2, ¶0020, ¶0022) wherein light passes therethrough; and,
not cover an area over the mesa structure (e.g., mesa structure 108).
Regarding Claim 42, Kim (‘913) discloses the semiconductor device of claim 1. Further, Kim (‘913) discloses the semiconductor device, further comprising a passivation layer (130) (Kim (‘913), Fig. 1, ¶0023) around the perimeter of the heterojunction (104/106).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,404,370 to Otsubo et al. (hereinafter Otsubo).
With respect to Claim 1, Otsubo discloses a semiconductor device having a mesa structure (e.g., light-emitting device having a mesa structure and emitting the optical beam in the upward direction) (Otsubo, Figs. 5B, 6B, Col. 1, lines 6-8; Col. 7, lines 30-67; Cosl. 8-9) comprising:
       a heterojunction (e.g., 2/3/4) (Otsubo, Figs. 5B, 6B, Col. 8, lines 21-29; Col. 9, lines 7-16) having an outer perimeter, bottom side (e.g., a side of the heterojunction connected to  the substrate 1 and facing the electrode 102) and a top side (e.g., a side of the heterojunction facing the electrode 82 having a window for the passage of the optical beam through);
       a first electrode (e.g., 102) (Otsubo, Figs. 5B, 6B, Col. 8, lines 21-29; Col. 9, lines 7-16) substantially covering the bottom side; and,
      a second electrode (e.g., 82) (Otsubo, Figs. 5B, 6B, Col. 8, lines 21-29; Col. 9, lines 7-16) disposed on the  top side of the heterojunction (2/3/4) configured to:
substantially cover the perimeter of the top side (e.g., the electrode 82 having a window for the passage of the optical beam through and surrounding the mesa 5) (Otsubo, Figs. 5B, 6B, Col. 8, lines 57-61; Col. 9, lines 7-16);
2 having a window for the passage of the optical beam through and surrounding the mesa 5) wherein light passes therethrough; and,
not cover an area over the mesa structure (e.g., 5) (Otsubo, Figs. 5B, 6B, Col. 8, lines 24-29; Col. 9, lines 7-16).
Regarding Claim 2, Otsubo discloses the semiconductor device having a mesa structure of claim 1. Further, Otsubo discloses the semiconductor device having a mesa structure, wherein the heterojunction (2/3/4) comprises a superlattice (e.g., multilayer-film structure 2 formed of alternating stacking of AlAs layer and GaAs layer) (Otsubo, Figs. 5B, 6B, Col. 5, lines 30-40; Col. 8, lines 21-29; Col. 9, lines 7-16).
Claims 1, 6, 11, 34-35, 36, 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0123014 to Shimizu et al. (cited in IDS of 07/06/2020, hereinafter Shimizu).
With respect to Claim 1, Shimizu discloses a semiconductor device having a mesa structure (Shimizu, Fig. 24, ¶0001, ¶0032-¶0037, ¶0219-¶0229) comprising:
       a heterojunction (e.g., 2017/2003/2004/2007/2018) (Shimizu, Fig. 24, ¶0220-¶0221) having an outer perimeter, bottom side (e.g., a side of the mesa structure including p-side electrode 2019) and a top side (e.g., a side of the semiconductor multilayer structure 2017 facing the substrate 2001 and n-side electrode 2020);
       a first electrode (e.g., 2019) (Shimizu, Fig. 24, ¶0220) substantially covering the bottom side (e.g., a top surface of the mesa structure, as in Fig. 24); and,
      a second electrode (e.g., 2020) (Shimizu, Fig. 24, ¶0220) disposed on the  top side of the heterojunction configured to:
substantially cover the perimeter of the top side (e.g., the n-side electrode 2020 in an annular shape) (Shimizu, Fig. 24, ¶0220);
define an aperture (e.g., opening of the n-side electrode 2020) (Shimizu, Fig. 24, ¶0220) wherein light passes therethrough; and,
not cover an area over the mesa structure.
Regarding Claim 6, Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Shimizu discloses the semiconductor device, further comprising an optical layer (e.g., n-type GaAs substrate 2001) (Shimizu, Fig. 24, ¶0220, ¶0222) disposed on the second (top) side.
Regarding Claim 11, Shimizu discloses the semiconductor device having a mesa structure of claim 6. Further, Shimizu discloses the semiconductor device, wherein the optical layer (e.g., n-type GaAs substrate 2001) (Shimizu, Fig. 24, ¶0220, ¶0222, ¶0155) comprises semiconductor doping (e.g., silicon (Si) as an n-type impurity).
Regarding Claim 34, Shimizu discloses the semiconductor device of claim 1. Further, Shimizu discloses the semiconductor device, further comprising an optical substrate (e.g., n-type GaAs substrate 2001) (Shimizu, Fig. 24, ¶0220, ¶0222) having a top side and bottom side disposed directly adjacent the top side of the heterojunction (e.g., 2017/2003/2004/2007/2018) (Shimizu, Fig. 24, ¶0220-¶0221).
Regarding Claim 35, Shimizu discloses the semiconductor device of claim 34. Further, Shimizu discloses the semiconductor device, wherein the second electrode (e.g., 2020) (Shimizu, Fig. 24, ¶0220) is disposed on the top side of optical substrate (e.g., 2001).
Regarding Claim 37, Shimizu discloses the semiconductor device of claim 34. Further, Shimizu discloses the semiconductor device, wherein the optical substrate (e.g., n-type GaAs substrate 2001) (Shimizu, Fig. 24, ¶0222) is substantially transmissive at a predetermined wavelength (e.g., wavelength of about 1.2 m to 1.6 m).
Regarding Claim 39, Shimizu discloses the semiconductor device of claim 34. Further, Shimizu discloses the semiconductor device, wherein the heterojunction (e.g., 2017/2003/2004/2007/2018) (Shimizu, Fig. 24, ¶0220-¶0221, ¶0226, ¶0155, ¶0116) has a plurality of epitaxial layers.
Regarding Claim 40, Shimizu discloses the semiconductor device of claim 39. Further, Shimizu discloses the semiconductor device, wherein the top side of the heterojunction (e.g., 2017/2003/2004/2007/2018) (Shimizu, Fig. 24, ¶0220-¶0221) and the bottom of the optical substrate (e.g., 2001) are bonded (e.g., interpreted as attached) together.
Regarding limitations “bonded together”, it is noted that the above language is directed towards the process of forming the semiconductor device comprising the heterojunction stacked on the optical substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “bonded together” only requires a structure, the semiconductor device comprising the heterojunction stacked on the optical substrate, which does not distinguish the invention from Shimizu, who teaches the structure as claimed.
Regarding Claim 41, Shimizu discloses the semiconductor device of claim 40. Further, Shimizu discloses the semiconductor device, wherein the bond is created by epitaxially growing the heterojunction (e.g., 2017/2003/2004/2007/2018) (Shimizu, Fig. 24, ¶0220-¶0221, ¶0116, ¶0155) directly onto the optical substrate (e.g., 2001).
Regarding limitations “the bond is created by epitaxially growing the heterojunction directly onto the optical substrate”, it is noted that the above language is directed towards the process of forming the semiconductor device comprising the heterojunction directly stacked on the optical substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the bond is created by epitaxially growing the heterojunction directly onto the optical substrate” only requires a structure, the semiconductor device comprising the heterojunction directly stacked on the optical substrate, which does not distinguish the invention from Shimizu, who teaches the structure as claimed.
Regarding Claim 42, Shimizu discloses the semiconductor device of claim 1. Further, Shimizu discloses the semiconductor device, further comprising a passivation layer (2010) (Shimizu, Fig. 24, ¶0220) around the perimeter of the heterojunction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim et al. (hereinafter Kim) in view of Shimizu (US 2005/0123014).
With respect to Claim 1, Kim discloses a semiconductor device having a mesa structure (Kim, Figs. 2, 5A-5B, 7A-7B, 8, Col. 2, lines 9-45; Col. 3, lines 5-67; Col. 4, lines 1-21; Col. 5, lines 8-67; Col. 6, lines 1-64; Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 47-64; Col. 13, lines 1-8, lines 53-67; Col. 14, lines 1-53) comprising:
       a heterojunction (e.g., superlattice region 16 comprising a plurality of alternating semiconductor layers 34 and 36 including heterointerface between each semiconductor layer 34 and adjacent semiconductor layer 36) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 66-67; Col. 13, lines 1-8, lines 53-62) having an outer perimeter, bottom side (e.g., a side of the mesa structure 20 including electrode 54) and a top side (e.g., a side of the semiconductor substrate 12 including contacts 62);

      a second electrode (e.g., contacts 62) (Kim, Figs. 7A-7B, 8, Col. 13, line 67; Col. 14, lines 1-4) disposed on the top side (e.g., contacts 62 is formed on the substrate 12 adjacent to the second side of the heterojunction 16) of the heterojunction configured to:
cover the top side;
define an aperture (e.g., an opening between the bottom contacts 62 including antireflection coating 64 on a bottom side of the substrate 12) (Kim, Figs. 7A-7B, 8, Col. 14, lines 8-18) wherein light (e.g., incident light 100) passes therethrough; and,
not cover an area over the mesa structure (e.g., 20).
Further, Kim does not specifically disclose that a second electrode disposed to substantially cover the perimeter on the top side. However, Kim teaches forming antireflection coating (64) (Kim, Fig. 8, Col. 10, lines 8-13; Col. 14, lines 16-18) on a bottom side of the semiconductor substrate (12) to reduce the reflection of the incident light (100) from the bottom side of the semiconductor substrate (12) due to relatively high index of refraction of the semiconductor substrate (12) and to improve the transmission of the incident light (100) through the substrate (12).
Further, Shimizu teaches forming a second electrode (e.g., 2020) (Shimizu, Fig. 24, ¶0220) having an annular shape and disposed on the top side of the heterojunction configured to substantially cover the perimeter of the top side (e.g., the n-side electrode 2020 in an annular shape) (Shimizu, Fig. 24, ¶0220) such that an aperture (e.g., opening of the n-side electrode 2020) (Shimizu, Fig. 24, ¶0220) is defined wherein light passes therethrough; and to prevent reflection on an interface between the substrate (2001) and the air, a non-reflective film (2021) is formed in the opening portion of the n-side electrode (2020).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kim by forming the non-reflective film in the opening portion of the second electrode having an annular shape as taught by Shimizu, wherein the non-reflective film substantially covers the 2D array of photodetectors including mesa structures of Kim to 
Regarding Claim 2, Kim in view of Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device, wherein the heterojunction (e.g., superlattice region 16 comprising a plurality of alternating semiconductor layers 34 and 36 including heterointerface between each semiconductor layer 34 and adjacent semiconductor layer 36) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 66-67; Col. 13, lines 1-8, lines 53-62) comprises a superlattice.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Yee et al. (US Patent No. 9,136,293, hereinafter Yee).
Regarding Claims 3-5, Kim in view of Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure,  further comprising an integrated circuit substrate (ROIC) (Kim, Fig. 8, Col. 14, lines 19-40) mechanically coupled to the first electrode (e.g., 54), but does not specifically disclose a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5).
However, Yee teaches an apparatus for sensor module (Yee, Fig. 1(a), Col. 2, lines 6-67; Col. 2, lines 1-34; Col. 3, lines 64-67; Col. 4, lines 1-9; Col. 5, lines 2-67) including sensor device (111) comprising an array of pixels and an interposer (12) (Yee, Fig. 1(a), Col. 2, lines 28-36) comprising circuit device (130) and a metal coating (131) on the backside surface of the interposer to conduct heat to a printed circuit board (PCB 14), direct bonding between the sensor device and the interposer including the circuit device reduces system board space and power consumption with enhanced image processing performance and data transmission rate (Yee, Fig. 1(a), Col. 2, lines 17-22).
.
Claims 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Hsiao et al. (US 2014/0291790, hereinafter Hsiao).
Regarding Claims 3-5, Kim in view of Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure  further comprising an integrated circuit substrate (ROIC) (Kim, Fig. 8, Col. 14, lines 19-40) mechanically coupled to the first electrode (e.g., 54), but does not specifically disclose a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5).
However, Hsiao teaches a photosensitive device (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0009-¶0010, ¶0025, ¶0019-¶0034, ¶0049-¶0050) with improved imaging quality that comprises a photosensitive device array (224) (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0019- ¶0021, ¶0025) and a circuit submount (210/240) having a heat dissipation structure (240A/240B/240C), wherein the heat dissipation structure is disposed under the first side (opposite to the light receiving surface) and includes a material with good heat conductivity; and further forming a circuit board (560) (Hsiao, Figs. 5G, 6, 7, ¶0048-¶0050) under the circuit submount (210/240) so that after the light received by the photosensitive device array (224) is converted into electric signals, the electric signals would output to the circuit board (560) thought the bonding pads; further, by adjusting the thickness of the heat dissipation structure, the circuit board (560) is directly connected to the 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu by forming a circuit submount including a heat dissipation structure and a circuit board as taught by Hsiao to have a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5) in order to provide improved photosensitive device with improved imaging quality wherein the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased (Hsiao, ¶0009-¶0010, ¶0025, ¶0049-¶0050).
Regarding Claims 6, 9, and 10, Kim in view of Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure further comprising an optical layer (e.g., lens), wherein the incident light (100) (Kim, Fig. 8, Col. 14, lines 8-14) is imaged onto the 2-D photodetector array by using an optical element (e.g., lens), but does not specifically disclose that an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises one or more of: a micro-lens array, Fresnel lens, and macro lens (as claimed in claim 10).
However, Hsiao teaches a photosensitive device (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0009-¶0010, ¶0019-¶0050) further comprising an optical layer (250/260) disposed on the light receiving surface (S1) of the photosensitive device array (224) (Hsiao, Figs. 2-4, ¶0035-¶0037, ¶0025), wherein the optical layer (250/260) comprises an optical filter (250); and wherein the optical layer comprises a micro-lens array (262) (Hsiao, Figs. 2-4, ¶0037).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu by forming the encapsulation of the photosensitive device including filter layer and micro-lenses corresponding to the filter patterns of the filter layer as taught by Hsiao to have an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises an optical filter (as claimed in claim 9); .
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Yokogawa et al. (US 2021/0091135, hereinafter Yokogawa).
Regarding Claims 6 and 8-10, Kim in view of Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure further comprising an optical layer (e.g., lens), wherein the incident light (100) (Kim, Fig. 8, Col. 14, lines 8-14) is imaged onto the 2-D photodetector array by using an optical element (e.g., lens), but does not specifically disclose that an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises a diffraction grating (as claimed in claim 8); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises one or more of: a micro-lens array, Fresnel lens, and macro lens (as claimed in claim 10).
However, Yokogawa teaches a photodetector device (Yokogawa, Figs. 7-8, ¶0001, ¶0010, ¶0022, ¶0085-¶0136) further comprising an optical layer (101/102) disposed on the light receiving surface of the photodetector pixel array (201a) (Yokogawa, Figs. 7-8, ¶0112-¶0114, ¶0125-¶0130, ¶0136), wherein the optical layer (101/102) comprises an optical filter layer (102a) as a wavelength selection filter that includes a diffraction grating (222A) performing diffraction and interference of incident light on the incident plane; and wherein the optical layer comprises a micro-lens array (101) (Yokogawa, Figs. 7-8, ¶0125) so that light enters the diffraction grating (222A) through the microlens (101) and is selectively diffracted and is configured to have a reduced size; and as a result the image sensor having the optical layer is downsized.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu by forming the optical filter layer and micro-lenses as taught by Yokogawa to have an optical layer that is disposed on the second side (as claimed in claim 6); wherein the optical layer comprises a diffraction grating (as claimed .
Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Koyama (US Patent No. 8,350,351) and Tran et al. (US Patent No. 5,853,960, hereinafter Tran).
Regarding Claims 6, 7, and 11, Kim in view of Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure  further comprising an optical layer (e.g., the incident light 100 is imaged onto the 2-D photodetector array by using an optical element) (Kim, Fig. 8, Col. 14, lines 8-14), but does not specifically disclose that an optical layer is disposed on the second side (as claimed in claim 6); wherein the optical layer is etched (as claimed in claim 7); wherein the optical layer comprises semiconductor doping (as claimed in claim 11).
However, Kim teaches that the light enters (100) the light receiving surface of the semiconductor substrate (12) (Kim, Fig. 8, Col. 6, lines 38-59; Col. 12, lines 66-67; Col. 13, lines 1-8; Col. 14, lines 8-18) made of GaSb or GaAs comprising N-type dopants such as silicon (Si) or germanium (Ge). Further, Koyama teaches a semiconductor light receiving device (Koyama, Fig. 2, Col. 1, lines 44-57; Col. 4, lines 22-38) comprising a mesa structure on one side of the semiconductor substrate (50) and a lens (51) provided on a light receiving face of the semiconductor substrate (50, made of InP or the like) by processing the surface of the substrate (50) so as to collect light entering the light receiving face of the semiconductor substrate (50) toward the light receiving element (10a).
Regarding limitations “the optical layer is etched”, it is noted that the above language is directed towards the process of making an optical layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the optical layer is etched” only requires a structure, the optical layer, which does not distinguish the invention from Kim, who teaches the structure as claimed.
Nevertheless, Koyama teaches processing the semiconductor substrate (50) (Koyama, Fig. 2, Col. 4, lines 22-38) to form a lens (51). Further, Tran teaches forming high-quality micro-optical semiconductor lenses (42) (Tran, Figs. 1a-1i, Col. 3, lines 38-65; Col. 6, lines 50-57; Col. 7, lines 1-46, lines 57-60; Col. 8, lines 37-41) of various shapes on the semiconductor substrate (24) comprised of any III-V semiconductor materials such as InP, GaAs, GaP, by photolithography processing of the semiconductor substrate that include etching; the lenses formed from the semiconductor substrate have better thermal expansion match between the lenses and semiconductor devices.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu by forming the semiconductor substrate of Kim having n-type dopant comprised of semiconductor material as taught by Kim, wherein the light receiving surface of the semiconductor substrate is processed into lens shape as taught by Koyama, and the processing the semiconductor substrate to form lenses includes etching as taught by Tran to have an optical layer that is disposed on the second side (as claimed in claim 6); wherein the optical layer is etched (as claimed in claim 7); wherein the optical layer comprises semiconductor doping (as claimed in claim 11) in order to provide improved photodetector device with improved device performance, wherein high-quality micro-optical semiconductor lenses are configured to effectively collect light toward the light receiving element, and to provide better thermal expansion match between the lenses and semiconductor devices (Kim, Col. 2, lines 9-48; Koyama, Col. 1, lines 44-57; Col. 4, lines 22-38; Tran, Col. 3, lines 38-65).
Claims 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Koyama (US Patent No. 8,350,351) (the reference US Patent No. 7,521,737 by Augusto is presented as evidence).
Regarding Claim 34, Kim in view of Shimizu discloses the semiconductor device of claim 1. Further, Kim discloses the semiconductor device having a mesa structure further comprising an optical layer (e.g., the incident light 100 is imaged onto the 2-D photodetector array by using an optical element) (Kim, Fig. 8, Col. 14, lines 8-14), but does not specifically disclose an optical substrate having a top side and bottom side disposed directly adjacent the top side of the heterojunction.
However, Kim teaches that the light enters (100) the light receiving surface of the semiconductor substrate (12) (Kim, Fig. 8, Col. 6, lines 38-59; Col. 12, lines 66-67; Col. 13, lines 1-8; Col. 14, lines 8-18) made of GaSb or GaAs comprising N-type dopants such as silicon (Si) or germanium (Ge). Further, Koyama teaches a semiconductor light receiving device (Koyama, Fig. 2, Col. 1, lines 44-57; Col. 4, lines 22-38) comprising a mesa structure on one side of the optical substrate (e.g., semiconductor substrate 50 including a lens 51) having a light receiving face of the semiconductor substrate (50, made of InP or the like) so as to collect light entering the light receiving face of the semiconductor substrate (50) toward the light receiving element (10a), wherein the semiconductor structures including mesas are mounted on the optical substrate (50) (Koyama, Fig. 2, Col. 3, lines 26-29).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu by forming the semiconductor structures including mesas on the optical substrate having a light receiving face as taught by Koyama to have an optical substrate having a top side and bottom side disposed directly adjacent the top side of the heterojunction in order to provide improved photodetector device with improved device performance, wherein high-quality micro-optical semiconductor lenses are configured to effectively collect light toward the light receiving element (Kim, Col. 2, lines 9-48; Koyama, Col. 1, lines 44-57; Col. 4, lines 22-38).
Regarding Claims 37 and 38, Kim in view of Shimizu and Koyama discloses the semiconductor device of claim 34. Further, Kim does not specifically disclose that the optical substrate is substantially m (as evidenced by Augusto, Col. 1, lines 17-26; lines 62-67; Col. 2, lines 1-16, the Mid-Wave Infra-Red (MWIR) range corresponds to wavelength range of 3 to 5 m, and is approached by the devices such as heterojunction photodiodes employing materials including GaAs-AlGaAs, InGaAs-InAlAs, InGaAs-InP, etc.). Further, Koyama teaches a semiconductor light receiving device (Koyama, Fig. 2, Col. 1, lines 44-57; Col. 4, lines 22-67) comprising the heterojunction (e.g., 31/32/33) including a mesa structure on one side of the optical substrate (e.g., semiconductor substrate 50 including a lens 51) having a light receiving face of the semiconductor substrate (50, made of InP or the like) so as to collect light entering the light receiving face of the semiconductor substrate (50) toward the light receiving element (10a).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu/Koyama by forming the optical substrate on the heterojunction as taught by Koyama, wherein the composition of the optical substrate and the heterojunction are tailored in terms of the thickness and composition to detect infrared light in specific wavelength bands as taught by Kim to have the semiconductor device, wherein the optical substrate is substantially transmissive at a predetermined wavelength (as claimed in claim 37), wherein the predetermined wavelength is mid-wave infrared (MWIR) (as claimed in claim 38) in order to provide improved photodetector device with improved device performance, and capable to effectively collect light toward the light receiving element in specific wavelength bands (Kim, Col. 2, lines 9-48, Col. 10, lines 25-35; Koyama, Col. 1, lines 44-57; Col. 4, lines 22-38).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) and Koyama (US Patent No. 8,350,351) as applied to claim 34, and further in view of Abu-Ageel (US 2009/0050905).
Regarding Claim 35, Kim in view of Shimizu and Koyama discloses the semiconductor device of claim 34. Further, Kim does not specifically disclose that the second electrode is disposed on the top side 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu/Koyama by forming the second electrode on the optical substrate as taught by Abu-Ageel to have the second electrode that is disposed on the top side of optical substrate in order to efficiently distribute current across the top surface of the substrate (Abu-Ageel, ¶0033, ¶0039, ¶0046).
Regarding Claim 36, Kim in view of Shimizu, Koyama, and Abu-Ageel discloses the semiconductor device of claim 35. Further, Kim does not specifically disclose that the area of the optical substrate is larger than the heterojunction thereby covering the top side of the heterojunction in its entirety. However, Koyama teaches a semiconductor light receiving device (Koyama, Fig. 2, Col. 1, lines 44-57; Col. 4, lines 22-67) comprising the heterojunction (e.g., 31/32/33) including a mesa structure on one side of the optical substrate (e.g., semiconductor substrate 50 including a lens 51) having a light receiving face of the semiconductor substrate (50, made of InP or the like) so as to collect light entering the light receiving face of the semiconductor substrate (50) toward the light receiving element (10a), wherein the area of the optical substrate (50) is larger than the heterojunction thereby covering the top side of the heterojunction in its entirety.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu/Koyama/Abu-Ageel by forming the optical substrate covering the heterojunction as taught by Koyama to have the semiconductor device, wherein the area of the optical substrate is larger than the heterojunction thereby covering the top side of the heterojunction in its entirety in order to provide improved photodetector device with improved device performance, wherein high-quality micro-optical semiconductor lenses are configured to effectively collect light toward the light receiving element (Kim, Col. 2, lines 9-48; Koyama, Col. 1, lines 44-57; Col. 4, lines 22-38).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Abu-Ageel (US 2009/0050905).
Regarding Claim 43, Kim in view of Shimizu discloses the semiconductor device of claim 1. Further, Kim does not specifically disclose that the second electrode further comprises transverse members which span across the top of mesa structure but do not block it in its entirety. However, Abu-Ageel teaches forming an optical substrate (50) (Abu-Ageel, Figs. 7A-7G, 8A, ¶0033, ¶0039-¶0040, ¶0046) on the semiconductor heterojunction (30a/30b), wherein the optical substrate (50) comprises the second electrode (70) disposed on the top side of optical substrate, and the second electrode (70) is formed as a frame between adjacent lenses (51) of the optical substrate and mesas (41) so as to distribute current efficiently across the top surface of the substrate.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Shimizu by forming the second electrode as a frame in the areas between adjacent mesas as taught by Abu-Ageel to have the second electrode that further comprises transverse members which span across the top of mesa structure but do not block it in its entirety in order to efficiently distribute current across the top surface of the substrate (Abu-Ageel, ¶0033, ¶0039, ¶0046).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 34-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891